ALLPORT, J.
I dissent. An officer may arrest without a warrant if he has reasonable grounds to believe that the person to be arrested has committed a felony. (Pen. Code, § 836.) To constitute reasonable cause for arrest, a state of facts must be known to the officer that would lead a man of ordinary care and prudence to believe, or to entertain a strong suspicion, that the person arrested is guilty. (Cunha v. Superior Court, 2 Cal.3d 352, 356 [85 Cal.Rptr. 160, 466 P.2d 704].) Information received from a reliable informant will constitute probable cause if the basis for the claim of reliability is set forth and some of the underlying circumstances established demonstrating that the information provided is based upon personal knowledge of the informant. (People v. Johnson, 13 Cal.App.3d 742, 748 [92 Cal.Rptr. 105]; People v. Love, 8 Cal.App.3d 23, 30 [87 Cal.Rptr. 123].) A tip from an untested informant, although insufficient in itself, may constitute probable cause if it is corroborated in essential respects by other facts, sources or circumstances. (People v. Lara, 67 Cal.2d 365, 374-375 [62 Cal.Rptr. 586, 432 P.2d 202]; People v. Sandoval, 65 Cal.2d 303, 308-309 [54 Cal.Rptr. 123, 419 P.2d 187]; Clifton v. Superior Court, 1 Cal.App.3d 245, 254 [86 Cal.Rptr. 612].) As was said in People v. Gardner, 252 Cal.App.2d 320 at pages 324-325 [60 Cal.Rptr. 321]: “In dealing with the problem of informants whose *311information may or may not be sufficient to create probable cause, it should be noted that a citizen who purports to be the victim of or to have witnessed a crime is a reliable informant even though his reliability has not theretofore been proven or tested. (See People v. Lewis, 240 Cal.App.2d 546, 550 [49 Cal.Rptr. 579]; People v. Griffin, 250 Cal.App.2d 545, 550-551 [58 Cal.Rptr. 707].) The rationale underlying this principle is that such person is ‘more than a mere informer. He is an observer of criminal activity, who by calling the police, acts openly in aid of law enforcement.’ (People v. Lewis, supra.) Accordingly, a number of cases have held that it is reasonable for police officers to act upon the reports of such observers.” The rule is further clarified in People v. Hogan, 71 Cal.2d 888 at pages 890-891 [80 Cal.Rptr. 28, 457 P.2d 868], where the Supreme Court said: “Although information provided by an untested informer or by an anonymous informer is not, without some showing justifying reliance, sufficient to justify an arrest [citation], information from a citizen who purports to be the victim of a robbery or an assault has been held sufficient even though his reliability has not been previously tested. [Citations.] Such a person, who may expect to be called to testify after an arrest, and may be exposing himself to an action for malicious prosecution if he makes unfounded charges, is more than a mere informer who gives a tip to law enforcement officers that a person is engaged in a course of criminal conduct.” Thus in the case at bench Losh was more than a mere informer. He was an observer of criminal activity acting in the interest of aiding law enforcement. His established place of business would insure his availability to testify in support of the charges he made to the police regarding the planned narcotic sale. Officer Cron had adequate opportunity to observe the occurrence of the sale transaction just as Losh had predicted, thus establishing the probable cause for arrest of defendant.
Since there was probable cause for the arrest, the search of defendant’s vehicle incidental thereto was proper (People v. Thompson, 25 Cal.App.3d 132, 141 [101 Cal.Rptr. 683]), even though it followed the question asked of defendant by Cron concerning existence of contraband in the vehicle. The discovery of the narcotics was not the result of the interrogation by Cron, but rather was the product of the incidental search. Even though it might be argued that the answer was improperly elicited under Miranda and therefore not admissible in evidence, the admissibility of the narcotics was not subject to the same objection.
Respondent’s petition for a hearing by the Supreme Court was denied November 27, 1974. McComb, J., was of the opinion that the petition should be granted.